Title: John Adams to [John?] Nichols, 14 Feb. 1786
From: Adams, John
To: Nichols, John


          
            
              
            
            

              

              
            
          

          Mr Adams presents his Compliments to
              Mr Nichols, and has the honour of inclosing a Resolution
            of the President and Fellows of the University of Cambridge Massachusetts of Feb. 14.
            1786.

          
            
              
            
          
        